Citation Nr: 0718819	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a left lower 
extremity disability (claimed as posterior tibial 
tendonitis).

2.  Entitlement to a disability rating in excess of 30 
percent for left knee disability 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1985 through 
November 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2001 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that in pertinent part denied 
entitlement to increased ratings for the left knee.  The 
appeal also arises from a May 2004 RO rating decision that 
denied entitlement to service connection for left posterior 
tibial tendonitis, status post tendon transfer.  

In May 2007, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is in the record.

The issue of an increased rating for the service-connected 
left knee disability is addressed in the REMAND portion of 
this decision and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Competent medical evidence reflects that left posterior 
tibial tendonitis symptoms first arose during active military 
service.  




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, left 
posterior tibial tendonitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of service connection for a left lower 
extremity disability, the Board is taking action favorable 
regarding the veteran's claim by granting service connection 
for the disability, as such the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notice or development and the Board will proceed with 
appellate review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992); See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of the service as shown by service records, the 
official history of each organization in which the veteran 
served, the medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection is warranted where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The current diagnosis associated with left lower extremity 
pains is posterior tibial tendonitis.  The etiology of this 
disorder is in question.  The veteran's private treating 
physician, M. McCormick, M.D., opined that the service-
connected left knee either caused or aggravated the left 
posterior tibial tendonitis disorder.  

In an August 2004 letter, Dr. McCormick explained that the 
service-connected left knee had altered the veteran's gait, 
which directly caused left posterior tibial tendonitis.  The 
physician explained, "That relationship is seen frequently 
and it is well within reasonable medical probability that the 
two conditions are indeed related."  The physician also 
explained that chronic limp increased the stress on the 
posterior tibial tendon resulting in chronic degenerative 
tendinosis that required surgical repair.  

Dr. McCormick's theory of service connection is persuasive as 
it is based on correct facts.  A VA physician's assistant has 
an equally persuasive opinion, however.  

According to an April 2004 VA compensation examination 
report, a VA examiner (certified physician's assistant) 
reviewed the claims file and examined the veteran's left 
foot.  The examiner reasoned that because the service medical 
records reflect that the onset of left foot pains predated 
the onset of left knee pains, it would be speculative to 
conclude that the posterior tibial tendonitis disorder was 
secondary to the left knee.  The Board finds this opinion 
persuasive as it is based on correct facts.  However, this 
persuasive opinion then leads to the conclusion that along 
with left knee arthritis, left tibial tendonitis also arose 
during active service, as that is when the left foot first 
became symptomatic.   

Although the veteran testified that she feels the two 
disabilities are related, the Board cannot attach any weight 
to her opinion.  Lay statements are competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury, but when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After considering all the evidence of record, including the 
testimony, and resolving all reasonable doubt in favor of the 
veteran, the Board concludes that service connection for left 
posterior tibial tendonitis is established.    


ORDER

Service connection is granted for left posterior tibial 
tendonitis.  


REMAND

With respect to the service-connected left knee disability 
rating or ratings, the RO issued a statement of the case in 
July 2003 and a supplemental statement of the case (SSOC) in 
January 2004 (sent under cover letter mistakenly dated 
January 2003).  The RO has received significant evidence 
concerning the left knee since the SSOC was issued.  The 
Board cannot consider this evidence in the first instance, as 
the veteran has not waived her right to initial RO 
consideration.  38 C.F.R. § 19.31 (2006).  Moreover, no 
physician has addressed whether any surgical scars around the 
left knee are symptomatic.  Thus, an examination to determine 
the nature and severity of any surgical scar must be 
conducted prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to the increased rating claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should schedule the 
veteran for an examination, by an 
appropriate specialist, to assess the 
nature and severity of the service-
connected left knee, to include any 
surgical scars.  The claims file should 
be made available to the examiner for 
review.  All indicated tests, including 
X-rays, should be undertaken.  The 
examiner is asked to review the claims 
file, note that review in the report, 
evaluate the left knee, and offer a 
description of all surgical scars, 
including dimensions, symptoms, and any 
functional loss attributed to each scar.  
Because multiple surgeries have occurred 
during the appeal period, the examiner is 
also asked to address the approximate 
date of any change in symptoms or 
dimensions of any scar.  All 
symptomatology attributable to the left 
knee disability should be reported by the 
examiner.  The examiner should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the examiner should state the 
reason.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claim for higher ratings for the left 
knee, including a rating or ratings for 
any scar or scars.  If the benefits 
sought remain denied, the veteran and her 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto.  The SSOC should reflect the 
prior and current rating criteria for 
skin scars, as the veteran's claim for an 
increased rating was received prior to 
August 30, 2002.  

Thereafter, the case should be returned to the Board, if in 
order.  No action by the veteran is required until she 
receives further notice however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran has the right to submit additional evidence and 
argument on matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


